department of the treasury internal_revenue_service washington d c whr ererekrieerere fei iiit ai in rerekeraeerereeekkeeek fit iii iii ir ia iii tt hec cous tp ra tr ’ legend taxpayer a taxpayer b ira x fund o company p insurance_company m te ree tok or i ake ae wee ahewe ae fo oi i oe etek a ete we foo in ak amount amount seek iti ai seton state e rkekkk dear rarkehererereeehrreerer rrr ar ae this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated august september and date in which you request rulings under sec_408 and sec_403 of the internal_revenue_code the following facts and representations have been submitted on your behaif taxpayer a a resident of state e whose date of birth was date died testate on date taxpayer a was survived by his wife taxpayer b at the time of his death taxpayer a had not attained the age of pursuant to taxpayer a’s last will and testament will taxpayer b was appointed the sole executrix of taxpayer a's estate under the terms of taxpayer a’s will after the payment of debts expenses and taxes the residue of his estate passed to taxpayer b hikari ia kiki ria iii said iiia at the time of his death taxpayer a owned an individual_retirement_account ira x maintained by company p on date taxpayer a designated his estate as the beneficiary of ira x the value of ira x at his death was amount in addition at the time of his death taxpayer a was also the owner of a retirement annuity account hereafter fund o maintained by insurance_company m and his estate was named as the beneficiary of this account on date the value of fund o at the time of his death was amount was established in accordance with sec_408 of the code and fund o was established in accordance with sec_403 of the code there are no contingent beneficiaries named to the foregoing accounts ira x taxpayer a executed his last will and testament on date article ii of taxpayer a’s will provides that all the rest residue and remainder of taxpayer a’s property and estate both real and personal is payable to taxpayer b his spouse under article v of taxpayer a’s will taxpayer b is nominated as the executrix of taxpayer a’s will by letters testamentary dated date state e appointed taxpayer b as executrix of taxpayer a’s estate the custodian of ira x will permit taxpayer b as executrix of taxpayer a's estate to transfer the entire value of ira x directly to an ira established by taxpayer b in her own name insurance_company m will transfer in a single sum the fund o benefits to taxpayer a’s estate as the named beneficiary insurance_company m will not permit the distribution of the death_benefit proceeds to an ira established by taxpayer b in her own name taxpayer b as executrix of taxpayer a’s estate intends make a distribution of the fund o death_benefit proceeds from taxpayer a’s estate to an ira established by her in her own name no later than the sixtieth day after the date on which the fund o distribution is received by the estate based on the above facts and representations taxpayer b requests the following rulings that the custodian to custodian transfer of the distribution from taxpayer a’s ira x into an ira set up and maintained in the name of taxpayer b satisfies sec_408 of the code as a tax-free direct_rollover and is not includible in the income of taxpayer b for federal_income_tax purposes in the year it is transferred from taxpayer a’s ira to taxpayer b’s ira hrrrireiretheieirireerisireer that taxpayer a’s ira x which will be directly transferred to an ira established and maintained in taxpayer b’s name is not an inherited ira as that term is defined in sec_408 of the code that pursuant to sec_403 of the cade the proceeds of fund o may be transferred to taxpayer a’s estate and within days rolled over by taxpayer b to an ira established and maintained in her own name and that such transfer satisfies sec_403 as a tax-free_rollover that to the extent that fund o is rolled over to an ira established and maintained in the name of taxpayer b within the time frame specified in sec_403 the rolled over death_benefits will not be includible in taxpayer b’s gross_income in the year of in which it is paid to the estate of taxpayer a sec_408 the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides in pertinent part that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual whose benefit the account is maintained if the entire amount received including money and other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distribution sec_408 of the code provides that an ira shall be treated as an inherited ira if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own jra q a-4 of sec_1_408-8 of the proposed income_tax regulations provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 of the code q a-4 further provides in hike kerrier ir ite ei aire pertinent part an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q8a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of a deceased spouse as his or her own q a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent's ira are payable to an estate and are paid to the executrix of the estate who then pays them to the decedent’s surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole executrix of the decedent’s estate with the sole authority to distribute the assets of the estate and is also the sole beneficiary of the estate in this case taxpayer b is the sole executrix of taxpayer a’s estate with the sole authority to distribute all of the assets of the estate taxpayer b is also the sole beneficiary of taxpayer a’s estate taxpayer b is entitled under the provisions of taxpayer a’s will as sole beneficiary of taxpayer a’s estate to all the rest residue and remainder of taxpayer a’s estate both real and personal as executrix of taxpayer a’s estate taxpayer b will direct the custodian of ira x to transfer the balance remaining in ira x amount as of the date of this ruling_request directly from taxpayer a’s ira x to an ira set up and maintained in taxpayer b’s name based on the above facts and representations the service will not apply the general above mentioned rule in this case as a result taxpayer b will be treated as receiving the balance remaining in ira x directly from taxpayer a and not from the estate of taxpayer a since taxpayer b is to be treated as having received the ira x proceeds from taxpayer a and she accordingly is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 hk kaa ek riki isaiah therefore with respect to your first and second ruling requests we conclude that the custodian to custodian transfer of the distribution from taxpayer a's ira x into an ira set up and maintained in the name of taxpayer b satisfies sec_408 of the code as a tax- free direct_rollover and is not inctudible in the income of taxpayer b for federal_income_tax purposes in the year it is transferred from taxpayer a’s ira x to an ira set up and maintained in taxpayer b’s name and that taxpayer a’s ira x which will be directly transferred to a ira established and maintained in taxpayer b’s name is not an inherited ira as that term is defined in sec_408 of the code regarding ruling requests number three and four sec_402 of the code provides in general that any amount actually distributed to any distributee by any employee's trust described in code sec_401 which is exempt from tax under code sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of a eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day which the distributee received the property distributed sec_402 of the code defined eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that the term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancies or the joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 hhkka arita irir irr iisirrtre sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than en endowment_contract iii a sec_401 a qualified_retirement_plan and iv an annuity plan described in sec_403 sec_1_402_c_-2 of the income_tax regulations q a b provides generally that any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 a and thus is an eligible_rollover_distribution if it otherwise qualifies sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shail transfer such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution it if meets the applicable_requirements of sec_402 and and the associated regulations sec_403 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 of the code is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an annuity_contract described in sec_403 of the code then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_403 of the code provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of b a sec_403 provides in relevant part that rules similar to rules of code sec_401 and sec_401 apply to annuities described in code sec_403 sec_1_403_b_-2 of the regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-1 further provides in part that the rules with respect to rollovers in sec_402 c and c also apply to eligible rollover distributions from sec_403 annuities as a general_rule if a decedent's qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus the hhh kiki riker iia irieirir iari surviving_spouse will not be eligible to roll over the qualified_plan proceeds into his her own ira in this case taxpayer a’s estate is the beneficiary of taxpayer a's interest in fund o as executrix of taxpayer a’s estate taxpayer b has the authority to dispose_of the assets of taxpayer a’s estate under the provisions of taxpayer a’s will taxpayer b is the sole beneficiary of taxpayer a's estate therefore in view of taxpayer b’s authorized control under the provisions of taxpayer a’s will of taxpayer a’s estate and in view of her status as sole beneficiary of taxpayer a’s estate the general_rule will not apply based on the facts as above stated the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a's surviving_spouse as having received taxpayer a’s fund o from taxpayer a and not from taxpayer a’s estate taxpayer b as executrix and sole beneficiary of taxpayer a's estate intends to exercise her right as beneficiary of fund o by making a distribution to her of the fund o proceeds after such funds have been distributed by company p to taxpayer a’s estate taxpayer b then intends to roll over the fund o proceeds to an ira established in her own name no later than the day after the date on which the fund o distribution is received by taxpayer a's estate therefore with respect to ruling requests three and four we conclude that pursuant to sec_403 of the code the proceeds of fund o may be distributed by company p to taxpayer a’s estate and further if within days after the distribution of the fund o proceeds to taxpayer a’s estate taxpayer b rolls over such amounts to an ira established and maintained in her own name such distribution to the extent transferred will qualify as a tax-free_rollover in addition we conclude that to the extent that the proceeds of fund o are rolled over to an ira established and maintained by taxpayer b in her own name within the time frame specified in sec_403 of the code the rolled over amounts will not be includible in taxpayer b’s gross_income in the year in which such amounts are transferred this ruling letter assumes that taxpayer a's ira x satisfies the requirements of sec_408 of the code and that the fund o account satisfies the requirements of sec_403 at all relevant times in addition it also assumes that the rollover of the distribution from taxpayer a’s fund o account to taxpayer b’s ira will take place in a timely fashion further it assumes that the ira s set up and maintained in the name of taxpayer b will meet the requirements of sec_408 of the code at all times relevant to the proposed transactions karratha airrr eerie these rulings are directed only to the taxpayer who requested them sec_61 k of the code provides that they may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative if additional information is needed please contact t ep ra t test itsrsnninsnsinnnenoniee akrkkee ek sincerely yours eagned doxca b floyd ' joyce e floyd manager empioyee plans technical group tax_exempt_and_government_entities_division enclosures deleted letter notice
